Title: To George Washington from Shearjashub Bourne, 20 January 1792
From: Bourne, Shearjashub
To: Washington, George



Sir
Philada jany 20th 1792

Understanding that it is acceptable to you, to receive information upon the merits of Candidates to Office, through the Medium of the Representatives in Congress; And as the Bill for the Establishment of a Mint, will render necessary some Appointments; I beg leave to present to your Notice Mr Silvanus Bourne late Consul for St Domingo as a Candidate for the place of Treasurer in that Department, whose peculiar situation hath impressed me with a Desire of rendering him my friendship as far as Comports with my publick duty: In my acquaintance with Mr Bourne for many years, I have found him to be a Gentleman of Strict integrity & prudence, and by the exercise of those Virtues to have conciliated the Esteem & confidence of his Fellow Citizens, his Abilities add to the conclusion, that he has not misimproved the Advantages of a liberal Education: He was drawn from his pursuit of the Study of the Laws (for which he was designed) by the Decease of his Father, in Order (if possible) to Save his Estate from the Ruin in which the late War had involved it, but this was not retrievable by his Utmost prudence & assiduity from a loss of £⟨1⟩0,000 ariseing from those incidents which a Civil War ever produces.
In regard to his Specific Abilities for Exerciseing the Duties of the Office above-mentioned, I would Observe, that he was for some time after he Graduated at Cambridge, in the Compting House of a Respectable Merchant, and has in conducting his own Mercantile affairs been found attentive, methodical & correct, & his knowledge of Accounts has been approved of by frequent Calls to Arbitrate & decide important Cases in that line.
Mr Bournes connections by his Fathers marriage are among the most respectable in the State of Massachusetts, and his Patrimonial expectations (tho’ once very flattering) were destroyed by the Causes before alluded to, an Event Also enhancing his relative Obligations his regard to which, are among the favourable traits of his Character. In perfect Respect I have the honor to be Sir Your Most hble Servant,

Shearjashub Bourne

